Peck, P. J., and Van Voorhis, J.
(dissenting). It seems to us that if the defense is to be made it should be made by the real party in interest, Glogowski. He is not a party to this proceeding. Any litigation of the issue should include Glogowski in order that the determination may be a binding adjudication on those concerned. The defendant has no interest in the controversy and no right to maintain it. The defense was properly stricken, and the order should be affirmed.
Glennon, Dore and Cohn, JJ., concur in Per Curiam opinion; Peck, P. J., and Van Voorhis, J., dissent in opinion.
Order reversed, with $20 costs and disbursements to the appellant, and the motion denied. [See post, p. 823.] __